Citation Nr: 1453217	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12 21-809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits.

2.  Whether the Appellant's character of discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel




INTRODUCTION

The Appellant served on active duty from January 1969 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 administrative decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal to the Board, the Appellant requested a hearing before a member of the Board.  He was notified of his scheduled March 2013 hearing by letter in January 2013, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The issue of clear and unmistakable error as to the RO's finding that the Appellant's character of discharge is a bar to VA benefits been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of whether the Appellant's character of discharge is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2009 administrative decision determined that the Appellant's discharge was a bar to entitlement to VA benefits. 

2.  The evidence associated with the claims file subsequent to the April 2009 administrative decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2008, the Appellant filed a claim for entitlement to service connection for hearing loss and tinnitus.  In an April 2009 administrative decision, the RO found that his character of discharge barred him from eligibility to VA benefits.  The Appellant did not initiate an appeal of this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

At the time the administrative decision became final, the evidence of record included the Appellant's DD-214, his personnel and service treatment records, a statement from him and a statement from his sister, and his birth certificate.  

The documents indicated that the Appellant served a single period of service from January 1969 to December 1962, see 38 C.F.R. § 3.13(a) and (b), and did serve in the Republic of Vietnam (Vietnam).  The event leading to the Appellant's recommendation for courts-martial was going AWOL for over 180 days.  Prior history showed that he had gone AWOL three other times, he had acted disrespectful to a non-commissioned officer, and he had disobeyed an order from his superior officer.  The Appellant accepted an undesirable discharge to escape trial by general courts-martial.  As the documents did not show that he was insane at the time of these events, his undesirable discharge is a bar to receiving VA benefits.  See 38 C.F.R. §§ 3.12, 3.354. 

Since the administrative decision became final, the Appellant has submitted new claims for service connection, to include for post-traumatic stress disorder (PTSD), and a statement discussing stressors for PTSD which incurred in Vietnam.

As the statement was submitted after the administrative decision became final, it is new.  As the statement relates to the defense of insanity-it speaks towards the existence of a possible disease existing during the time he committed the events leading to discharge-it is material.

Reopening of the Appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits is warranted.

ORDER

New and material evidence has been presented to reopen a claim that the character of discharge is not a bar to basic eligibility for VA benefits, but to that extent only, the claim is allowed.



REMAND

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An October 2008 letter was sent in an attempt to satisfy the duty to notify provisions.  Attached to the letter was a copy of 38 C.F.R. § 3.12, which explained how character of discharge may be a bar to VA benefits.  While this regulation explained that insanity was a defense to an other than honorable discharge, a definition of insanity or how the claimant may prove it was not provided.  

On remand, the RO is to provide the Appellant with a new notice letter that informs him that his character of discharge may be a bar to benefits and provides him a definition of insanity.

Medical Opinion

VA benefits are not payable where the former service member accepted an undesirable discharge to escape trial by general courts-martial.  38 C.F.R. § 3.12(d)(1).  A discharge under this condition is a bar to benefits unless it is found that the person was insane at the time of committing the offenses that led to the courts-martial.  Id. at (b). 

In the appellate brief, the attorney for the Appellant raises the defense of insanity.  The Appellant indicated that he had a nervous breakdown while in Vietnam due to war stressors, his brother's death, and his wife's infidelity.  His sister also submitted a statement indicating that he became depressed and moody in Vietnam, and that Vietnam caused him to begin drinking alcohol and using drugs.  

As the Appellant and his sister are not competent to diagnose whether the Appellant was insane at the time he committed the acts that led to his discharge, a VA opinion by an appropriate mental health professional is required.  See Beck v. West, 13 Vet. App. 535, 539 (2000) (a diagnosis of insanity requires competent medical evidence of that condition); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).

Accordingly, the case is REMANDED for the following action:

1.  Issue a new notice letter to the Appellant and his attorney.  The letter should inform him that his character of discharge may be a bar to VA benefits and provide him the definition of insanity.

2.  Following completion of the above and any other development deemed necessary, forward the Appellant's claims file to a VA mental health professional for review.

The examiner must review the entire claims file and offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Appellant was "insane" as defined by VA at the time he committed the offenses leading to his discharge.  The offense that led to his recommendation for courts-martial was going AWOL for over 180 days.  His prior history also included going AWOL three other times, disrespecting a non-commissioned officer, and disobeying an order of a superior officer.

In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  38 C.F.R. § 3.354(a). 

The examiner should address the statements submitted by the Appellant and his sister regarding his symptoms during military service and their assertions that he was self-medicating with drug and alcohol use.

The report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  




The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


